Citation Nr: 0027024	
Decision Date: 10/11/00    Archive Date: 10/19/00

DOCKET NO.  00-01 971A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD) with dysthymic disorder and history of major 
depression, currently rated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

INTRODUCTION

The veteran served on active duty from July 1967 to October 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board), on appeal of decisions by the Department of Veterans 
Affairs (VA) regional office (RO) located in St. Petersburg, 
Florida.  


FINDING OF FACT

In a statement received by VA in September 2000, signed by 
the veteran, he withdrew his appeal regarding the issue of an 
increased rating for PTSD with dysthymic disorder and history 
of major depression.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a statement received by VA in September 2000, signed by 
the veteran, he indicated that he wished to withdraw "any 
pending appeal regarding my claim."  He added that he was 
perfectly happy with the most recent decision concerning his 
disability claim.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (1999).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (1999).  The appellant has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed without prejudice.


ORDER

The appeal regarding the claim for an increased rating for 
PTSD with dysthymic disorder and history of major depression 
is dismissed.  



		
ROBERT P. REGAN
Veterans Law Judge
	Board of Veterans' Appeals


 



